        Case 1:20-cv-01955-SDG Document 17-1 Filed 06/11/20 Page 1 of 6




                         Domain Name Purchase Agreement

This Domain Name Purchase Agreement (“Agreement”) is entered into between Digital Equity
LLC (“Purchaser”) and Jacklyn Wilferd (“Seller”), (each a “Party” and collectively the “Parties”).

WHEREAS, Seller is the legal owner of the World Wide Web domain name “Wines.com” (the
“Domain Name”); and

WHEREAS, Purchaser wishes to purchase the Domain Name and all related rights thereto;

THEREFORE, the Parties agree as follows:

1. Purchase. Seller hereby transfers and assigns to Purchaser:

(a) all right, title and interest in and to the Domain Name;

(b) any registered or unregistered trademarks, service marks, copyrights or other intellectual
property or proprietary rights associated with and/or related to the Domain Name; and

(c) the Website associated with the Domain Name, including but not limited to all of its traffic,
content, pages, copyrights, and hosting, and all goodwill associated with the Domain Name.

2. Payment. As consideration for the matters set forth in Section 1, Purchaser agrees to pay the
sum of $50,000 (fifty thousand US dollars) when the Domain Name has been fully transferred
on the books and records of the domain name registrar, pursuant to Section 3 hereof.

3. Transfer of the Domain Name. The Domain Name is registered with Network Solutions
(“Registrar”). Seller shall provide Purchaser with a password. This enables Purchaser to modify
the registration information as desired, transfer the Domain Name to a different Registrar,
and/or to change password/username to take full control of the Domain Name. Seller will take
the necessary actions required to ensure that the Domain Name is validly transferred to
Purchaser.

4. Representations and Warranties of Seller. Seller hereby represents and warrants to
Purchaser as follows:

(a) Seller is the sole owner of all right, title and interest to the Domain Name.

(b) The Domain Name is being transferred to Purchaser free of any liens, encumbrances,
restrictions, licenses, or security interests.

(c) Seller has the right, power and authority to enter into this Agreement.


__________________           __________________
PURCHASER INITIAL            SELLER INITIAL                                          ​PAGE 1 OF 2

                                                                Doc ID: 5efd3a26793a393a1142a2a213e52bd1feb42b6c
        Case 1:20-cv-01955-SDG Document 17-1 Filed 06/11/20 Page 2 of 6




(d) To Seller's best knowledge, the Domain Name and use of the Domain Name by Purchaser
does not and will not violate or infringe any trademark, service mark or other right of any third
party.

(e) The Domain Name has not been, and is not currently, the subject of any litigation, claims,
arbitration or other legal proceeding nor has the Seller received any notice of any such pending
items.

5. ​Representations and Warranties of Purchaser.​ Purchaser makes no representations,
warranties, guarantees, or obligations of any kind whatsoever to Seller.

6. ​Governing Law.​ This Agreement is made under and shall be governed by and construed in
accordance with the laws of the State of Georgia, without regard to conflict of laws or principles.
Any legal actions concerning disputes arising out of this Agreement shall be brought solely in
the State of Georgia. If any of the provisions of this Agreement are found to be unenforceable,
the remainder shall be enforced as fully as possible and the unenforceable provision(s) shall be
deemed modified to the limited extent required to permit enforcement of the Agreement as a
whole.

7. ​Entire Agreement.​ This Agreement constitutes and contains the entire agreement and
understanding between the Parties hereto with respect to the subject matter herein and
supersedes any prior or contemporaneous oral or written agreements, representations,
discussions, proposals, understandings, and the like respecting the subject matter hereof. This
Agreement cannot be changed, modified, amended, or supplemented in any way, shape or form
whatsoever, without exception, including in writing or orally.

8. ​Confidentiality.​ Seller acknowledges and agrees that all of the information in this Agreement
is strictly confidential and that Seller may not disclose any portion of it in any way, shape, or
form to anyone under any circumstances whatsoever.

WHEREFORE, the Parties acknowledge that they have read and understand this Agreement
and voluntarily accept the duties and obligations set forth herein.

PURCHASER:                                                    SELLER:

Khuram  Dhanani, Member, Digital Equity LLC
_______________________________                               Jacklyn L. Wilferd, Ph.d.
                                                              _______________________________
Name                                                          Name

_______________________________                               _______________________________
Signature                                                     Signature

07/15/2018
_______________________________                               07/15/2018
                                                              _______________________________
Date                                                          Date


                                                                                     PAGE 2 OF 2

                                                               Doc ID: 5efd3a26793a393a1142a2a213e52bd1feb42b6c
            Case 1:20-cv-01955-SDG Document 17-1 Filed 06/11/20 Page 3 of 6

                                                                                 Audit Trail

TITLE                             Domain Name Purchase Agreement

FILE NAME                         Domain-Name-Purchase-Agreement.pdf

DOCUMENT ID                       5efd3a26793a393a1142a2a213e52bd1feb42b6c

STATUS                              Completed




               07/15/2018         Sent for signature to Digital Equity LLC
               17:12:15 UTC       (khuram16@gmail.com) and Jacklyn Wilferd (jackie@wines.com)
                                  from khuramdhanani@gmail.com
                                  IP: 68.117.221.52




               07/15/2018         Viewed by Digital Equity LLC (khuram16@gmail.com)
               17:19:39 UTC       IP: 68.117.221.52




               07/15/2018         Viewed by Jacklyn Wilferd (jackie@wines.com)
               18:53:00 UTC       IP: 73.170.130.10




               07/15/2018         Signed by Jacklyn Wilferd (jackie@wines.com)
               19:17:47 UTC       IP: 73.170.130.10




               07/15/2018         Signed by Digital Equity LLC (khuram16@gmail.com)
               19:26:17 UTC       IP: 68.117.221.52




               07/15/2018         The document has been completed.
               19:26:17 UTC
        Case 1:20-cv-01955-SDG Document 17-1 Filed 06/11/20 Page 4 of 6




                                Profit Sharing Agreement

This Profit Sharing Agreement (“PS Agreement”) is entered into between Digital Equity LLC
(“Company”) and Jacklyn Wilferd (“Individual”), (each a “Party” and collectively the “Parties”).
The Parties agree as follows:

1. Profit Sharing. Starting on the Date that this PS Agreement is signed, Company agrees to
share with Individual 50% (fifty percent) of net profits after expenses that are generated by
Company directly from product sales, advertising sales, accessory sales, affiliate sales, ticket
sales, tour sales and commision sales.

2. Payout Schedule. The profits shall be paid out on a monthly basis. The payment may be in
the form of Check, ACH Transfer, or Wire Transfer. The payment shall be made on the last day
of each calendar month, either on the 30th or the 31st, depending on the month.

3. Contribution. Individual will contribute in the form of writing new articles, new content, sharing
knowledge, and overall expertise.

4. Information. Company will provide Individual access to financial information upon request,
including revenue, sales, expenses, screenshots, and profits.

5. Representations and Warranties of Company. Company makes no guarantees,
representations or warranties to Individual of any kind whatsoever, including but not limited to
potential revenue/profits, operations, performance, financial outcome, and/or results of any kind.

6. Independent Contractor. The Parties agree that the Parties shall be considered independent
contractors and not agents, shareholders, or employees of the other Party.

7. Company Acquisition. In the event that Company is acquired, Individual will be entitled to
25% (twenty five percent) of the stock sale value and this PS Agreement will be terminated.

8. Successors and Assigns. This PS Agreement shall inure to the benefit of the Individual, as
well as Individual’s respective representatives, successors, permitted assigns, heirs and
estates. This PS Agreement is not binding upon Company’s respective representatives,
successors, permitted assigns, heirs and estates.

9. Entire Agreement. This PS Agreement constitutes and contains the entire agreement and
understanding between the Parties hereto with respect to the subject matter herein and
supersedes any prior or contemporaneous oral or written agreements, representations,
discussions, proposals, understandings, and the like respecting the subject matter hereof. This
PS Agreement cannot be changed, modified, amended, or supplemented in any way, shape or
form whatsoever, without exception, including in writing or orally.



__________________           __________________
COMPANY INITIAL              INDIVIDUAL INITIAL                                       ​PAGE 1 OF 2
                                                                Doc ID: 55f6ae9860d15ac6b9f306c4d8653c6272c18396
        Case 1:20-cv-01955-SDG Document 17-1 Filed 06/11/20 Page 5 of 6




10. ​Governing Law.​ This PS Agreement is made under and shall be governed by and construed
in accordance with the laws of the State of Georgia, without regard to conflict of laws or
principles. Any legal actions concerning disputes arising out of this PS Agreement shall be
brought solely in the State of Georgia. If any of the provisions of this PS Agreement are found to
be unenforceable, the remainder shall be enforced as fully as possible and the unenforceable
provision(s) shall be deemed modified to the limited extent required to permit enforcement of the
PS Agreement as a whole.

11. ​Confidentiality.​ Individual acknowledges and agrees that all of the information in this PS
Agreement is strictly confidential and that Individual may not disclose any portion of it in any
way, shape, or form to anyone under any circumstances whatsoever.

WHEREFORE, the parties acknowledge that they have read and understand this PS Agreement
and voluntarily accept the duties and obligations set forth herein.



COMPANY:                                                    INDIVIDUAL:


Khuram Dhanani, Member, Digital Equity LLC
_______________________________                            Jacklyn L. Wilferd, Ph.D.
                                                           _______________________________
Name                                                       Name

_______________________________                            _______________________________
Signature                                                  Signature

07/15/2018
_______________________________                            07/15/2018
                                                           _______________________________
Date                                                       Date




                                                                                      PAGE 2 OF 2



                                                                Doc ID: 55f6ae9860d15ac6b9f306c4d8653c6272c18396
            Case 1:20-cv-01955-SDG Document 17-1 Filed 06/11/20 Page 6 of 6

                                                                                 Audit Trail

TITLE                             Profit Sharing Agreement

FILE NAME                         Profit-Sharing-Agreement.pdf

DOCUMENT ID                       55f6ae9860d15ac6b9f306c4d8653c6272c18396

STATUS                              Completed




               07/15/2018         Sent for signature to Digital Equity LLC
               17:15:23 UTC       (khuram16@gmail.com) and Jacklyn Wilferd (jackie@wines.com)
                                  from khuramdhanani@gmail.com
                                  IP: 68.117.221.52




               07/15/2018         Viewed by Digital Equity LLC (khuram16@gmail.com)
               17:23:40 UTC       IP: 68.117.221.52




               07/15/2018         Viewed by Jacklyn Wilferd (jackie@wines.com)
               18:56:14 UTC       IP: 73.170.130.10




               07/15/2018         Signed by Jacklyn Wilferd (jackie@wines.com)
               19:16:19 UTC       IP: 73.170.130.10




               07/15/2018         Signed by Digital Equity LLC (khuram16@gmail.com)
               19:26:18 UTC       IP: 68.117.221.52




               07/15/2018         The document has been completed.
               19:26:18 UTC
